ACCEPTED
                                                                       01-14-00231-CR
                                                            FIRST COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                  9/28/2015 6:28:11 PM
                                                                 CHRISTOPHER PRINE
                                                                                CLERK



                 NO. 01-14-00231-CR
 ________________________________________________________
                                                FILED IN
                                          1st COURT OF APPEALS
                                              HOUSTON, TEXAS
            IN   THE FIRST COURT OF APPEALS
                                          9/28/2015 6:28:11 PM
                  FOR THE STATE OF TEXAS CHRISTOPHER
                                                  Clerk
                                                          A. PRINE

 ________________________________________________________

             NELSON OKWOLISA ILODIGWE
                            V.
                  THE STATE OF TEXAS
 ________________________________________________________

MOTION FOR EXTENSION OF TIME TO FILE MOTION FOR
                  REHEARING EN BANC
________________________________________________________
         Appeal from the 248th Judicial District Court
                    Harris County Texas
               Trial Court Cause No. 1361714
________________________________________________________

     BRIEF OF APPELLANT, NELSON OKWOLISA ILODIGWE
 ________________________________________________________
                              Alphonsus O. Ezeoke
                              Texas Bar No. 24025356
                              1810 Cravens Road, Suite C
                              Stafford, Texas 77477
                              Tel. (281) 499-0505
                              Fax. (281) 499-8282
                              e-mail: Ezeoke@gmail.com
                              Attorney for Appellant
                              Nelson Okwolisa Ilodigwe




1|Page
TO THE HONORABLE FIRST COURT OF APPEALS:

      Pursuant to TEX. R. APP. P. 49, Appellant, Nelson Okwuolisa Ilodigwe,

files this Motion to Extend Time to File Motion for Rehearing and En Banc

Consideration.

      In support of this Motion, Appellants show the Court as follows:

      1.     On August 27, 2015, this Honorable Court issued an opinion

regarding Mr. Ilodigwe’s appeal. The Court affirmed the judgment of the District

Court. The filing of the motion for Rehearing en Banc was due on the 15th day

following the date of the judgment of this Court. The motion was due on

September 13th 2015.

      2.     Per the Texas Rules of Appellate Procedure 49.8, Ilodigwe had up

until 15 days from the date of the judgment to file a motion seeking extension of

time to file the motion for Rehearing En Banc.

      3.     Appellant’s counsel was out of the country when the judgment was

rendered. Upon returning from his trip, counsel could not confer with Mr. Ilodigwe

regarding his rights to file a motion for rehearing until last weekend when he was

able to speak to him. Mr. Ilodigwe is in prison in Huntsville Texas.

      4.     After consulting with Mr. Ilodigwe and his family, they are of the

opinion that the undersigned counsel should file a motion for rehearing to bring to


2|Page
the attention of the Court that the basis of its judgment affirming the trial court’s

actions and the jury verdict were erroneous.

      5.     Appellant is seeking a Thirty-day (30 days) extension from the date of

this motion to file the Motion for Rehearing En Banc.

      6.     This is the first request for extension by Ilodigwe seeking to file his

Motion for Rehearing, and no further requests for extension are anticipated in the

future.

      7.     All stated facts are known ex officio or are within the personal

knowledge of the Appellant. Tex. R. App. P. 10.2.

      8.     This motion is definitely not sought for delay because delay would be

detrimental to Mr. Ilodigwe’s cause.



                              PRAYER FOR RELIEF

For the reasons stated hereinabove, Appellant requests that this Court grant this

Motion for Extension of Time to file Motion for Rehearing En Banc, and in the

interest of justice, grant the thirty-day extension.

                                                Respectfully Submitted


                                                EZEOKE & EZEOKE, P.C.




3|Page
                                             ___________________________
                                             Alphonsus O. Ezeoke
                                             Texas Bar No. 24025356
                                             1810 Cravens Road, Suite C
                                             Stafford, Texas 77477
                                             Tel. (281) 499-0505
                                             Fax. (281) 499-8282
                                             Attorney for Appellant
                                             Nelson Okwuolisa Ilodigwe



                         CERTIFICATE OF SERVICE

      I hereby certify that on this September 28, 2015, a true and correct copy of

the foregoing instrument was served upon the Assistant District Attorney via Texas

E-filing.




                                 __________________________
                                Alphonsus O. Ezeoke




4|Page
                      CERTIFICATE OF CONFERENCE

On September 28, 2015, I made a reasonable effort to confer with the Assistant

District Attorney for the State of Texas, Jessica Caird at (713) 755-5826, regarding

this motion. The operator told me that Ms Caird was unavailable today, but would

leave a message for her. Due to the deadline involved in this matter, I had to file

this motion without knowing whether Ms Caird is opposed or unopposed to the

motion.




                                 __________________________
                                Alphonsus O. Ezeoke




5|Page